DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (drawn to a “levelling machine”), claims 1-10, in the reply filed on October 28, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28, 2022.
Priority
Applicant’s claim (in the Application Data Sheet or ADS filed 12/13/2019) for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  It is noted that the ADS filed 12/13/2019 is inconsistent with United States Patent and Trademark Office (hereinafter, USPTO) records, in that the ADS claims benefit of provisional application no. 62/780013, which the ADS alleges was filed 12/14/2019, whereas USPTO records indicate that the prior provisional application in question was actually filed on 12/14/2018.  That said, it is noted that the Filing Receipt mailed 1/8/2020 indicates the correct filing date of the prior provisional (i.e., 12/14/2018), while also noting the inconsistency with USPTO records.  Thus, it appears to be clear on the record that the present application is claiming benefit of the prior provisional application 62/780013, which was filed on 12/14/2018.
Specification
The disclosure is objected to because of the following informalities:
on page 4, penultimate line, it appears that “enlarge” should be changed to –enlarged--.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “84” has been used to designate both “exit ports” of hood portion 72 (see Figure 3 and page 8, lines 5-6) and a “hose”/“hoses” (see Figures 2, 5, 6, and page 9, line 12, for example).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“edging assembly” in claims 6 and 10 (noting that the term “assembly” is a generic place holder that is coupled with the functional language “edging” without reciting sufficient structure to perform the recited function, and the generic placeholder “assembly” is not preceded by a structural modifier) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It is noted that the term “edging assembly” in claim 7 does not invoke 35 USC 112(f), because the claim recites structure sufficient to perform the claimed function of edging, i.e., the so-called “drill bit”.
Claim Objections
Claim 1 is objected to because of the following informalities:  
in claim 1, line 6, it appears that a comma should be inserted between “assemblies” and “whereby”;
in claim 1, penultimate line, it appears that a comma should be inserted between “z-axis” and “and the face mill assembly”;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, the claim recites “a pair of spaced apart rail assemblies”.  Claim 1 further recites, in lines 5-6, “a gantry assembly movably attached to the pair of spaced apart rail assemblies”.  However, it is unclear as set forth in lines 5-6 whether the gantry assembly is intended to be required to be movably attached to each rail assembly of the pair of rail assemblies, or whether (as the claim literally says) the gantry assembly is merely intended to be required to be movably attached to the (collective) “pair” of spaced apart rail assemblies.  Note that the former requires the gantry to be movably attached to each respective rail assembly of the pair (i.e., attachment to two rail assemblies), whereas the latter would be met by a gantry assembly that is movably attached to one rail assembly of a pair of two rail assemblies (as such would constitute being movably attached to the collective “pair” in some manner).  In the event that the former is intended, Applicant may wish to consider claim language such as --a gantry assembly movably attached to each rail assembly of the pair of rail assemblies--.  
In claim 1, lines 11-12, the claim recites “the saw blades being generally in an x-y plane defined by the x axis and the y axis”.  It is noted that the saw blades are three-dimensional objects that thus have an infinite number of planes that pass therethrough, including an infinite number of x-y planes.  That being said, it is unclear how or in what regard the saw blades can be considered to be “generally” in an x-y plane, i.e., it is unclear as claimed what effect the term “generally” is intended to have on the claim.  It would appear that the saw blades, as three-dimensional objects, are inherently always going to be “in” plural x-y planes.  See present Figures 2-4, for example, noting that there are an infinite number of x-y planes (see the x and y directions labeled in Figure 2) (re the claimed x and y axes) that pass through/intersect the saw blades 81 (labeled in Figure 4) that are located within 70 (labeled in Figures 3 and 4) of face mill assembly 56 (labeled in Figures 2 and 3).  As a side note, it should be kept in mind that no specific angle between any of the claimed axes is recited in the claims.
Additionally, the term “generally” in the limitation “being generally in an x-y plane” in claim 1, line 11, is a relative term which renders the claim indefinite. The term “generally in an x-y plane” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to an “x-y plane” the saw blades must be in order to be considered to be “generally in an x-y plane”, and how far away from such a plane the saw blades must be to be excluded by the term (if it is even possible to be excluded by the term, given that it would appear to be inherent that any three-dimensional object is going to be in “an x-y plane”, as noted above).
In claim 1, line 12, the claim recites “the saw blades having a plurality of teeth…”.  However, it is unclear as claimed whether the claim intends that each saw blade of the recited plurality of saw blades has plural teeth, or whether the plurality of saw blades collectively have plural teeth.  Note that the former requires plural teeth per saw blade, whereas the latter would be met by having one saw blade with plural teeth and another saw blade that only has a single tooth.  In the event that the former is intended, Applicant may wish to consider language such as –each saw blade of the plurality of saw blades having a respective plurality of teeth…--.
In claim 1, lines 12-14, the claim recites “the saw blades having a plurality of teeth that extend downwardly generally in a z axis and the face mill assembly being movable in the z axis”.  The term “generally” in this limitation is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particularly, it is unclear how close to “downwardly” a given plurality of teeth must be in order to be considered to be “generally in a z axis”, and how far off from “downwardly” a given plurality of teeth must be in order to be considered to be excluded by the term.  That being said, it is noted that teeth are three-dimensional objects, and as such, inherently have at least one vertical dimension, and thus inherently extend “downwardly”, as broadly claimed.  
In claim 2, line 2, it is unclear as set forth in the claim with what “and a back support” is intended to go, i.e., “face mill assembly includes…”, or “mill portion operably connected to…”, such that it is unclear as claimed whether the claim intends to recite --wherein the face mill assembly includes a mill portion operably connected to a hood portion and the face mill assembly includes a back support--, or whether the claim instead intends to recite –wherein the face mill assembly includes a mill portion operably connected to a hood portion and the mill portion operably connected to a back support--.
In claim 3, the claim recites “wherein the plurality of saw blades rotate in opposite directions”.  However, it is unclear as claimed whether this limitation intends to recite that each saw blade of the plurality of saw blades rotates in an opposite direction as compared the other saw blade(s) of the plurality of saw blades, or whether this limitation instead intends to indicate that each saw blade of the plurality of saw blades can rotate in each of two opposite rotation directions.  For the former, such is further unclear, given that as shown in Figure 4, there are three saw blades, and if, for example, the leftmost blade re Figure 4 is rotating in a clockwise rotation direction, which direction(s) the other two blades are rotating in, i.e., would two blades rotating in one direction and the third blade rotating in the opposite direction meet such a limitation (since there are only two rotation directions and three blades)?
In claim 5, the claim recites “wherein the gantry assembly includes a gantry beam and a pair of gantry uprights attached at either end of the gantry beam…”  However, the intended meaning of this limitation is unclear, and it is unclear what configurations are intended to be included vs. what configurations are intended to be excluded.  For example, it is unclear whether such intends to require two gantry uprights that are each attached a respective end of the gantry beam, or whether, as such literally says, the pair/two gantry uprights are attached at either a first end of the gantry beam or are (alternatively, instead) attached at another end of the gantry beam.  In the event that the former is intended, Applicant may wish to consider language such as            --wherein the gantry assembly includes a gantry beam and a pair of gantry uprights, wherein each gantry upright of the pair of gantry uprights is attached at a respective end of the gantry beam…--.
In claim 5, last two lines, the claim recites “wherein the pair of gantry uprights are movably attached to the pair of spaced apart rail assemblies”.  However, it is unclear as claimed whether such intends to require that each gantry upright of the pair of gantry uprights is movably attached to a respective one rail assembly of the pair of rail assemblies, or whether such merely intends to require that (as the claim literally says) the pair (collectively) of gantry uprights are movably attached to the pair (collectively) of spaced apart rail assemblies.  Note that the latter interpretation does not require the configuration set forth in the former in order to be met.  That said, it is unclear as claimed what configurations of movable attachment re the gantry uprights to the rail assemblies meets the claim language, and what configurations are excluded by the claim language.
In claim 7, it is unclear as claimed whether “and is movable upwardly and downwardly” is intended to refer to the “drill bit”, or to the “edging assembly”, i.e., it is unclear as claimed what is being set forth as “movable upwardly and downwardly” (the drill bit vs. the edging assembly).
Similarly, in claim 9, it is unclear as claimed what is being set forth as “being moveable upwardly and downwardly”, i.e., the hotwire cutter, or the “reveal assembly”.  
The term “hotwire” in claim 9 is a relative term which renders the claim indefinite. The term “hotwire” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear how hot the wire must be/get in order to be a “hotwire” cutter, and it is unclear how cool a wire must be/get in order to be considered to be excluded by the term.  It is noted that the specification merely says that “[P]referably the hotwire cutter 126 is a 350 degree Fo hotwire” (see page 9, last two lines).  However, noting the term “preferably”, it is unclear whether only a wire that is 350 degrees F is considered a hotwire, or whether wires that are at other temperatures also constitute a “hotwire”, and it is unclear at what temperature below 350 degrees F a wire is considered to be excluded by the term “hotwire”.  
In claim 10, the claim recites “wherein the edging assembly and the reveal assembly are moveable independently in the z axis”.  However, it is unclear as set forth in the claim how or in what regard the movement in the z axis is “independent”, i.e., independently relative to what, i.e., the edging assembly and the reveal assembly are independently movable relative to each other in the z axis, or the edging assembly and the reveal assembly are movable in the z axis independent of some other movement or structure or action?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8, as best understood in view of the above rejections under 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2013-0119292 A (hereinafter, “KR ‘292”) in view of, for example, U.S. Pat. No. 5,788,426 to Daniels (hereinafter, “Daniels”).
It is noted that a machine translation of KR ‘292 is being made of record on the Notice of References Cited (PTO-892) accompanying this Office Action.  Attention is directed to that machine translation regarding any references herein to paragraph numbers, line numbers, page numbers, or the like.
KR ‘292 teaches a milling (and thus capable of performing the claimed function or intended use of “levelling”, via milling a desired portion or portions of a workpiece so as to make such “level”, for example) machine (see paragraphs 0001 and 0006, for example).  The milling machine is “for use in association with a panel having a plurality of layers including a top layer”, as broadly claimed.  For example, the milling machine is inherently capable of milling/machining a workpiece comprising a panel having a plurality of layers including a top layer, simply by providing such a panel to the work table (labeled as “WT” in the annotated reproduction of Figures 2 and 3 below; see paragraph 0006, for example), and using a tool 22 to machine such a panel, noting that the work table WT has a flat upper surface (as can be seen in Figures 2-3 below) inherently capable of having a panel placed thereon, and also noting that the tool is blind to the workpiece it machines but rather will machine whatever workpiece with which the tool is brought into operative machining contact (by virtue of the machining portion of the tool).  Alternatively, noting that the claim merely indicates that the leveling machine is “for use in association with” (as broadly claimed) the aforedescribed panel (and does not actually require the machine to be capable of machining the panel), it is noted that the milling (levelling) machine is “for use in association with” a “panel” having a plurality of layers L1, L2 (as labeled in the annotated enlarged partial reproduction of Figure 2 below) including a top layer L1.  See the annotated enlarged partial reproduction of Figure 2 below. 





[AltContent: textbox (BKS)][AltContent: connector][AltContent: textbox (r5)][AltContent: connector][AltContent: textbox (r4)][AltContent: textbox (r3)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: roundedrect][AltContent: textbox (WT)][AltContent: connector]
    PNG
    media_image1.png
    334
    362
    media_image1.png
    Greyscale

[AltContent: textbox (L1)][AltContent: roundedrect]
[AltContent: textbox (L2)][AltContent: connector][AltContent: connector][AltContent: textbox (Enlarged portion of Figure 2)]
    PNG
    media_image2.png
    102
    232
    media_image2.png
    Greyscale



[AltContent: textbox (r2)][AltContent: connector][AltContent: textbox (r1)][AltContent: connector][AltContent: textbox (WT)][AltContent: connector][AltContent: ]
    PNG
    media_image3.png
    302
    344
    media_image3.png
    Greyscale


[AltContent: textbox (H)][AltContent: connector][AltContent: textbox (MP)][AltContent: connector][AltContent: textbox (r5)][AltContent: connector][AltContent: textbox (r1)][AltContent: connector][AltContent: textbox (r2)][AltContent: connector]
    PNG
    media_image4.png
    585
    539
    media_image4.png
    Greyscale


The machine includes a pair of spaced apart rail assemblies, such as r1, r2, as labeled in the annotated reproductions of Figures 1 and 3 above (see also paragraph 0028, for example).  The pair of rail assemblies r1, r2 “define” an “x” axis, such as, for example, a horizontal axis that extends in the left/right direction with respect to each of Figures 2 and 3, and that extends perpendicular to the plane of Figure 1 (which is the axis that KR ‘292 refers to as “Y”).  The machine additionally includes a gantry assembly (including at least column element 30 and the guide shoes thereof that engage the rails r1, r2, for example) that is moveably attached to the rail assemblies r1, r2 (so as to move in the left/right horizontal direction re Figures 2-3, which is the direction perpendicular to the plane of Figure 1, considered the presently-claimed “x” axis, which is the axis that KR ‘292 refers to as “Y”).  See Figures 3-4, 7, and paragraphs 0024-0025, 0028, 0042, and 0044, for example.  The gantry assembly (including at least column element 30 and the guide shoes thereof that engage the rails r1, r2, for example) “defines”, as broadly claimed, a “y” axis, such as the left/right horizontal direction with respect to Figure 1, which is the direction perpendicular to the plane of Figure 2, which is the vertical direction with respect to Figure 3, and which is the axis that KR ‘292 refers to as “X”.  See Figures 1-3, for example, noting that the gantry assembly has a dimension in the aforementioned direction/axis.
Additionally, KR ‘292 teaches four tool spindles 51 (see Figures 1-2, 6-8, page 4, lines 136-156, and paragraphs 0001, 0025, 0027-0029, and 0031-0032, for example) that form part of a spindle unit 50.  The tool spindle unit/assembly 50 is movably attached (via intervening structure including upper column 40 and the rails r3, r4, labeled in the annotated reproduction of Figure 2 above) to the gantry assembly (the gantry assembly including at least column element 30 and the guide shoes thereof that engage the rails r1, r2, for example) and (50) is moveable in the aforedescribed axis that can be considered the claimed “y” axis (i.e., which is the axis KR ‘292 refers to as “X”, which is the left/right horizontal direction with respect to Figure 1, which is the direction perpendicular to the plane of Figure 2, which is the vertical direction with respect to Figure 3) along the gantry assembly (the gantry assembly including at least column element 30 and the guide shoes thereof that engage the rails r1, r2, for example).  See Figure 2, as well as Figure 8 (noting the directional movement arrows in Figure 8C, in particular), and also at least paragraphs 0025, 0028, 0035-0036, for example.  
Additionally, the tool spindle unit/assembly 50 is (vertically) movable in a “downwardly” extending z-axis (which vertical direction is the vertical direction with respect to Figures 1 and 2, and is the direction perpendicular to the plane of Figure 3, and which is the direction KR ‘292 refers to as “Z”) along rails such as r5, labeled above in the annotated reproduction of Figures 1 and 2.  See Figures 1, 2, 5, and paragraphs 0037-0038 and 0028, for example.  Also, given that the tool spindle unit/assembly 50 includes plural tool spindles 51 (each configured to hold a respective tool 22), the tool spindle unit/assembly 50 includes plural tools 22.  
It is noted that the tools 22 of the tool spindles 51 of the tool spindle unit/assembly 50 are automatically exchangeable (via movements of the spindles 51 along the rails r1, r2, r3, r4, r5 labeled above and discussed previously) with tools 22 in the tool magazine 20.  See particularly Figures 4-11 as well as paragraphs 0029, 0031-0040 and 0045, for example.
It is noted that the tools 22 are milling tools, as described previously (see at least paragraphs 0001, 0006, and Figures 1-8), and are thus considered to inherently be capable of milling some “face” of the workpiece, and are thus, as broadly claimed, the tool spindle unit/assembly 50 (with four tool spindles 51, and the tools 22 attached thereto) is considered to constitute a “face mill assembly”.  Additionally, the tools 22 are milling tools/blades, and are thus considered to be inherently capable of performing the claimed function of “sawing”, simply by appropriately moving the tool(s) 22 (via the aforedescribed movements along the rails r1, r2, r3, r4, r5), while the tool(s) is/are in machining contact with a workpiece) relative to a workpiece in a manner so as to “saw” the workpiece, such as into two or more pieces.  (It is noted that no particular structure of the “saw blades” are recited in claim 1, beyond the plurality of teeth that “extend downwardly generally in a z-axis”).  Additionally, the tools 22 are three-dimensional objects, and thus, extend/have dimensions in an infinite number of planes, including an infinite number of x-y planes (i.e., horizontal planes perpendicular to the plane of Figure 1, horizontal planes extending in the left/right horizontal direction re Figure 2, and horizontal planes extending in or parallel to the plane of Figure 3) that pass therethrough, and thus, as broadly claimed, the tools are “generally in an x-y plane defined by the x axis and the y axis”.  
However, while KR ‘292 does teach (as noted above) that the machine is a milling machine, KR ‘292 is silent about the details of the structure of the cutting tools 22, and thus, does not explicitly teach that the tools 22 have “a plurality of teeth that extend downwardly generally in a z-axis”, as set forth in claim 1.
It is noted that milling type cutting tools/face mill/“saw” blades having three-dimensional teeth that thus have a vertical dimension are extremely well-known.  For example, attention is directed to Daniels.  
Daniels teaches a cutting tool (see Figures 1-2 and col. 2, lines 29-36) that is configured to be used in a universal milling and boring machine or a numerically controlled machine in which one or more machine operations are performed on a workpiece (col. 2, lines 24-29).  The cutting tool includes an annular cutter body 10 to which a plurality of cartridges, such as 30 and/or 50, are detachably affixed (via threaded fasteners 36; see col. 2, lines 37-56 and 42-53, and col. 4, lines 10-22, for example, as well as Figures 1-5).  The cartridges 30 each comprise a respective cutting head 40 to which a respective cutting edge 42 is provided.  See Figures 1-4 and col. 2, lines 64-67 and col. 3, lines 1-16, for example.  Additionally, the cartridges 50 each comprise a respective cutting head 60 to which a respective cutting edge 62 is provided (see Figure 5 as well as col. 3, line 66 through col. 4, line 10, for example).  The overall cutter is modularly configured (via the detachability of the cartridges via the aforedescribed threaded fasteners 36) such that instead of cartridges 30, the cartridges 50 can be provided to the cutter body 10.  In particular, the cutting edges 42 of the cutting tool cartridges 30 are configured to machine the workpiece when the overall cutter (having annular cutter body 10) is rotated in a first rotational direction, and the cutting edges 62 of the cartridges 50 are configured to machine the workpiece when the overall cutter (having annular cutter body 10) is rotated in an opposite rotational direction.  See Figures 1-5, and particularly Figures 4 and 5, as well as at least col. 1, lines 25-35 and 40-50; col. 3, lines 4254; and col. 4, lines 10-22, for example.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the milling tools taught by Daniels, including at least one provided with cartridges 30 and another with cartridges 50, for at least some of the interchangeable milling tools 22 to the machine tool taught by KR ‘292, noting that KR ‘292 includes an automatic tool changing arrangement (including tool magazine 20) as described above, which provides flexibility on what tools can be easily used in the machining operation(s), and noting that Daniels teaches that their tools provide increased flexibility in a universal milling (and boring) machine by enabling both (milling) tools that are to be driven in a clockwise direction and tools that are to be driven in a counterclockwise direction to be utilized (col. 1, lines 25-35 and 40-50; col. 3, lines 4254; and col. 4, lines 10-22, for example), and additionally provide the benefits of a cutting tool that “may be formed of light weight material, capable of achieving higher feed rates, and lower consumption of energy” (col. 1, lines 36-39), for example.  It is noted that the cutter(s) taught by Daniels are considered to be “face mills” in that the configuration of the cutting edges 42/62 (Figures 2-5) are such that a face of a workpiece (as the annular cutter body 10 is rotated about its central rotation axis, which would extend perpendicular to the plane of Figure 1 of Daniels and in the horizontal left/right direction re Figure 2 of Daniels) can be machined, such as, for example only, the face (labeled below as “A”) of a workpiece such as that configured as W (labeled below) in the annotated reproduction of Figure 2 of Daniels (modified to include an example workpiece).
[AltContent: rect]
[AltContent: textbox (RA)][AltContent: connector][AltContent: connector][AltContent: textbox (W)][AltContent: connector][AltContent: textbox (A)][AltContent: connector]
    PNG
    media_image5.png
    440
    398
    media_image5.png
    Greyscale


Furthermore, such cutters (of Daniels) are considered to meet the limitation “saw blade” given that the cutting edges thereof make them capable of performing “sawing”, as broadly claimed.  See also Figures 1-2 of Daniels. 
Note that the resultant combination of KR ‘292 and Daniels will result in the machine tool (and particularly the “face mill assembly” 50 with spindles thereof) including a plurality (i.e., at least one “right-handed” cutter and one “left-handed” cutter) of such “saw blades” (as taught by Daniels).  Furthermore, the saw blades each have a plurality of “teeth” (40+42 of Daniels for a cutter with cartridges 30; 60+62 of Daniels for a cutter with cartridges 50), which teach “extend downwardly generally in a z axis”.  Firstly, it is noted that the aforedescribed teeth are three-dimensional objects, and that regardless of their orientation, they have at least one vertical dimension that thus “extends downwardly”.  Additionally/alternatively, note, for example, that the tool spindles 51 taught by KR ‘292 are vertical tool spindles (i.e., whose tool rotation axes are thus vertical; see Figures 1-2, 4-7, and paragraph 0001, page 4, lines 127-129, and paragraph 0025, for example), such that the cutters of Daniels will be attached to the tool spindles 51 of KR ‘292 such that the rotation axis (RA labeled above re the annotated reproduction of Figure 2 of Daniels) of Daniels’ cutter(s) is/are vertical.  That said, note that the teeth 40+42 of Daniels (and likewise thus the teeth 60+62 of Daniels) “extend downwardly”/vertically in that they have a dimension parallel to the vertical spindle rotation axis.
Regarding claim 2, the face mill assembly 50/51 of KR ‘292 includes a “mill portion”, as broadly claimed (i.e., a portion of the “mill”), such as, for non-limiting example, the “mill portion” that includes the cutters of two of the tool spindles 51 of KR ‘292 (to which the aforedescribed right- and left-handed cutters of Daniels are affixed, for example) and that also includes the portion labeled above in the annotated reproduction of Figure 1 of KR ‘292 above as “MP” that is “operably connected” (see Figure 1) to a “hood portion”, such as the hood/housing portion labeled in the annotated reproduction of Figure 1 of KR ‘292 above as “H”, and a back support, such as, for example, the structure labeled in the above annotated reproduction of Figure 2 of KR ‘292 as “BKS”.  As noted previously, the aforedescribed “mill portion” includes the plurality of saw blades (i.e., those of Daniels, provided to, for example, two of the tool spindles 51 taught by KR ‘292).  Additionally, the back support (BKS, labeled above) is moveably attached to the gantry assembly (the gantry assembly including at least column element 30 of KR ‘292 and the guide shoes thereof that engage the rails r1, r2, for example), such as for movement in the vertical direction along rail r5 as described previously, and/or such as for movement along rails r3, r4 as described previously.  See Figures 1-3 of KR ‘292 above, the above discussion of such movement, and particularly Figures 5-8, for example.
Regarding claim 3 (or alternatively, claims 1 and 3), it is noted that, as described previously, Daniels teaches the ability to provide cutters of both right- and left-handed configurations, one of which is configured to rotate clockwise during machining, and the other of which is configured to rotated counterclockwise during machining.  
However, it is noted that KR ‘292 is silent about the rotational direction of the output of the tool spindles 51, and thus, does not explicitly teach that the tool spindles are able to rotate their tools in both of clockwise and counterclockwise directions.
(See the above discussion.)  That being said, Examiner takes Official Notice that the use of rotary drives that are reversible (i.e., that can selectively rotate their output in both clockwise and counterclockwise directions) are well-known.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted well-known rotary drives that are reversible (i.e., that can selectively rotate their output in both clockwise and counterclockwise directions), for the generic rotary drives present in KR ‘292 for rotating the tool spindles 51 and the tools mounted thereto, for the purpose of increasing the functionality and flexibilities of KR ‘292’s tool spindles (i.e., by enabling each of the tool spindles to selectively be rotated in both clockwise and counterclockwise directions, as opposed to merely one rotational direction).  Resultantly, note that the plurality of oppositely-handed “saw blades” of Daniels (mounted to the tool spindles of KR ‘292) are capable of performing the claimed function or intended use of rotating in opposite directions.  
Regarding claims 6-7, as noted previously, KR ‘292 depicts four tool spindles 51 in Figure 1, for example.  The right- and left-handed tools taught by Daniels attached to two of those spindles constitute the previously-recited so-called “saw blades”, as described previously.  Note that a tool 22 taught by KR ‘292 and attached to a further one of the four tool spindles 51 can be considered the claimed “edging assembly” that includes a so-called “drill” bit (which appears to actually be an end-mill) that “extends downwardly in the z-axis” (noting that the tools 22 attached to the spindles 51 have vertical dimensions; see  Figure 1, Figure 2, for example), i.e., the milling tool 22, noting that such a milling tool is considered to be capable of drilling/machining/milling an edge of a workpiece, simply by bringing such tool into operative machining contact with a workpiece and moving the tool in the necessary ones of the aforedescribed x, y, and z directions so as to perform the edge machining/milling/drilling of a workpiece.  See paragraph 0006, and Figures 1-8, as well as the above discussion re claim 1 of the various x, y, and z movements of the tool spindles 51 (and thus the tools affixed thereto).  Note that such “edging assembly” is movable in the aforedescribed “y axis” (i.e., along rails/rail assemblies r3, r4 as described above) along the gantry assembly (the gantry assembly including at least column element 30 of KR ‘292 and the guide shoes thereof that engage the rails r1, r2, for example), and the tool bit 22 is movable upwardly and downwardly (along rail(s) r5), as described previously.  See previous discussion of these movements.
Regarding claim 8, as noted previously, KR ‘292 depicts four tool spindles 51 in Figure 1, for example.  The right- and left-handed tools taught by Daniels attached to two of those spindles constitute the previously-recited so-called “saw blades”, as described previously.  Note that a tool 22 taught by KR ‘292 and attached to a further one of the four tool spindles 51 can be considered the claimed “reveal assembly”, as presently claimed.  For example, the milling tool 22 is capable of being used to as to machine or “reveal” a shape or the like in or on a workpiece.  Note that such “reveal assembly” is movable in the aforedescribed “y axis” (i.e., along rails/rail assemblies r3, r4 as described above) along the gantry assembly (the gantry assembly including at least column element 30 of KR ‘292 and the guide shoes thereof that engage the rails r1, r2, for example), as discussed above.
Claims 4-5 as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2013-0119292 A (hereinafter, “KR ‘292”) in view of, for example, U.S. Pat. No. 5,788,426 to Daniels (hereinafter, “Daniels”) as applied to at least claims 1-2 above, and further in view of KR 10-0864052 A (hereinafter, KR ‘052).
It is noted that a machine translation of KR ‘052 is being made of record on the Notice of References Cited (PTO-892) accompanying this Office Action.  Attention is directed to that machine translation regarding any references herein to paragraph numbers, line numbers, page numbers, or the like.
KR ‘292 in view of Daniels teaches all the aspects of the presently-claimed invention as were discussed in the above rejection based thereon.
Regarding claim 5, it is additionally noted that KR ‘292 teaches that the gantry assembly (the gantry assembly including at least column element 30 of KR ‘292 and the guide shoes thereof that engage the rails r1, r2, labeled above, for example) includes a gantry beam (labeled in the annotated reproduction of Figure 1 below as GB).  A pair of gantry uprights GU1 and GU2 (labeled in the annotated reproduction of Figure 1 of KR ‘292 below) are attached such that a first gantry upright GU1 of the pair is attached to the (left re Figure 1) end of the gantry beam GB, and a second gantry upright GU2 of the pair is attached to the other (right re Figure 1) end of the gantry beam GB.  See Figure 1.  Additionally, the gantry uprights GU1, GU2 extend downwardly from the gantry beam GB (see Figure 1 below).  See Figures 1-3 and 7, and also paragraph 0039, for example.  Additionally, the gantry uprights GU1 and GU2 are each movably attached to the spaced apart rail assemblies r1, r2 (labeled in the annotated reproduction of Figure 1 of KR ‘292 below, as well as the annotated reproductions of Figures 1 and 3 of KR ‘292 in the prior art rejection of claim 1 above, so as to move along rail assemblies r1, r2 in the left/right horizontal direction re Figures 2-3, which is the direction perpendicular to the plane of Figure 1, considered the presently-claimed “x” axis, (which is the axis that KR ‘292 refers to as “Y”).  See Figures 3-4, 7, and paragraphs 0024-0025, 0028, 0042, and 0044, of KR ‘292, for example.  
[AltContent: textbox (r2)][AltContent: connector][AltContent: textbox (r1)][AltContent: connector][AltContent: textbox (GU2)][AltContent: connector][AltContent: textbox (GU1)][AltContent: connector][AltContent: textbox (GB)][AltContent: connector][AltContent: connector]
    PNG
    media_image6.png
    583
    534
    media_image6.png
    Greyscale


However, regarding claim 4, KR ‘292 in view of Daniels does not teach that the above-described hood portion (such as the hood/housing portion labeled in the annotated reproduction of Figure 1 of KR ‘292 in the prior art rejection of claim 2 above as “H”) is “operably attached to a suction device”.
However, attention is directed to KR ‘052, which teaches a gantry style (see Figures 1-2) machining device having four vertical tool spindles 410 (see Figure 2 as well as page 3, lines 91-103, page 4, lines 124-132 and 156-161, and page 5, lines 196-205, for example).  Each spindle 410 is provided with a dust collector device configured to selectively surround the cutting tool 11 (that is coupled to the spindle 410 while processing a workpiece) and suck in scattered processing debris.  See Figure 3 and page 6, lines 206-215, for example.  In particular, a suction part 520 of the dust collector device is installed (via connection part/connector brackets 510) on a rear side of the cutting tool 11 installed on the spindle 410 on a lower surface of the spindle assembly 400 (see page 6, lines 216-223 and Figures 3-6, for example).  The suction part 520 is selectively actuated (via a hydraulic cylinder part 530 that includes a cylinder housing 531 and a cylinder rod 532 that is installed to reciprocate to and fro with respect to the cylinder housing 531; see Figures 4-6 and page 7, lines 249-255, for example) to rotate from the position shown in Figure 4 (at a time when no workpiece machining is occurring via the tool 11, such that a tool exchange or installation can occur; see page 7, lines 264-267, for example) to the position shown in Figure 6 (at which 520 surrounds the tool 11, during machining).  See Figures 4-6 and page 6, lines 211-215, as well as page 7, lines 268-284, for example.  The suction part 520 has a suction hose 525 operatively coupled thereto (see Figures 3-6 and page 6, lines 220-234 and page 7, line 283 through page 8, line 293).  Suction is provided during machining so as to suction chips/machining residue/debris through 520 and 525 to remove the chips/debris from the processing area (page 3, lines 87-90, 105-111, page 3, line 119 through page 4, line 2; page 6, lines 206-210 and 220-233, for example).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the dust collector (including the selectively pivotable suction part 520 and the suction hose 525) as taught by KR ‘052 to the bottom of the spindle casing/hood H (and at a “rear” portion thereof) taught by KR ‘292 (as taught by KR ‘052), for the purpose of facilitating the smooth removal of processing residues scattered during machining/processing of a workpiece without interfering during tool replacement (KR ‘052, page 3, line 119 through page 4, line 2, which also has the benefit of reducing harmful effects (of the scattered debris) on the health of the operator, and increasing processing precision, both as taught by KR ‘050 (page 3, lines 107-110 and 119-121 as well as page 4, lines 1-2).  
Claim 9 is, and claim 8 alternatively is, as best understood in view of the above rejections based on 35 USC 112, rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2013-0119292 A (hereinafter, “KR ‘292”) in view of, for example, U.S. Pat. No. 5,788,426 to Daniels (hereinafter, “Daniels”) as applied to at least claim 1 above, and further in view of JP 2012-192464 A (hereinafter, “JP ‘464”).
It is noted that a machine translation of JP ‘464 is being made of record on the Notice of References Cited (PTO-892) accompanying this Office Action.  Attention is directed to that machine translation regarding any references herein to paragraph numbers, line numbers, page numbers, or the like.
KR ‘292 in view of Daniels teaches all the aspects of the presently-claimed invention as were discussed in the above rejection based thereon.
Regarding claim 8, as noted previously, KR ‘292 depicts four tool spindles 51 in Figure 1, for example.  The right- and left-handed tools taught by Daniels attached to two of those spindles constitute the previously-recited so-called “saw blades”, as described previously.  Note that a tool 22 taught by KR ‘292 and attached to a further one of the four tool spindles 51 can be considered the claimed “reveal assembly”, as presently claimed.  For example, the milling tool 22 is capable of being used to as to machine or “reveal” a shape or the like in or on a workpiece.  Note that such “reveal assembly” is movable in the aforedescribed “y axis” (i.e., along rails/rail assemblies r3, r4 as described above) along the gantry assembly (the gantry assembly including at least column element 30 of KR ‘292 and the guide shoes thereof that engage the rails r1, r2, for example), as discussed above.
Regarding claim 9, while KR ‘292 does teach that the magazine 20 can hold multiple tools “of various types”, and that the tools of the magazine 20 can be automatically provided to/exchanged with the tools held by the tool spindles 51 (see particularly Figures 4-11 as well as paragraphs 0001, 0029, 0031-0040 and 0045, for example), KR ‘292/Daniels does not teach any “hotwire cutter”.
However, attention is directed to JP ‘464.  JP ‘464 teaches a gantry-style machine tool 1 (Figure 1 and paragraph 0026) having a overall spindle or “main shaft portion” 9 which has a rotary main shaft 17 that is rotationally driven via a main shaft motor 19 (Figures 1-2 and paragraphs 0026-0027).  The machine tool 1 includes an automatic tool changer (ATC) 13 that attaches various tools to and from the main shaft 17 of the spindle 9 (paragraphs 0026-0027, 0031, Figures 1-2) so that a workpiece (such as W, shown in Figure 4) provided to table 7 can be machined.  The machine tool 1 can be a milling machine, for example.  See paragraph 0107, for example.  In particular, JP 464 teaches that the tools can be “general” tools (paragraph 0031) having a shank 25a to be inserted into the main shaft 17, or can be a “hotwire” tool 5 (see Figure 2) having a heated wire loop 31 (heated by generator 29 and having a temperature controller 33) configured to cut the workpiece W.  See Figures 2 and 4, as well as paragraphs 0037-0038, 0030, and 0048-0050, for example.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the hotwire cutting tool 5 (which has a configuration re 25a configured to be inserted into a tool spindle of a machining center such as a milling machine, as taught by JP ‘464), along with any necessary appurtenances thereof, and that is configured to be exchanged between a tool magazine and a tool spindle of a machine tool, all as taught by JP ‘464 to the machine tool (i.e., to the magazine 20 when not in use, and to one of the tool spindles 51 when in use) taught by KR ‘292 (in view of Daniels), for the purpose of expanding the functionality of KR ‘292 (in view of Daniels) machining device by providing it with the additional capability of machining via a hotwire cutter, which allows KR ‘292’s machining device to (additionally) cut workpieces made of low-density material, as taught by JP ‘464 (see paragraph 0004 thereof, for example).  
	Resultantly re claim 9 and alternatively re claim 8, it is noted that the machine tool taught by KR ‘292/Daniels includes a “reveal assembly” including a hotwire cutter (5 of JP ‘464) that extends “downwardly in the z axis” (see Figures 1-2 of JP ‘464 noting that 5 has a vertical dimension), and that is movable upwardly and downwardly (i.e., due to the vertical movement of tool spindle 51 of KR ‘292 along rail(s)/rail assembly r5, as discussed in detail above re claim 1, for example).  Likewise re claim 8, note that when such reveal assembly 5 is affixed to one of the tool spindles (i.e., one of the two remaining tool spindles not attached to the cutters of Daniels), such is movably attached to the gantry assembly and is movable in the aforedescribed y-axis along rails r3 and r4 (as described in detail above re claim 1) along the gantry assembly.
Claim 10, as best understood in view of the above rejections based on 35 USC 112, rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2013-0119292 A (hereinafter, “KR ‘292”) in view of, for example, U.S. Pat. No. 5,788,426 to Daniels (hereinafter, “Daniels”) as applied to at least claim 1, and further in view of KR 10-1801202 (hereinafter “KR ‘202”).
It is noted that a machine translation of KR ‘202 is being made of record on the Notice of References Cited (PTO-892) accompanying this Office Action.  Attention is directed to that machine translation regarding any references herein to paragraph numbers, line numbers, page numbers, or the like.
KR ‘292 in view of Daniels teaches all the aspects of the presently-claimed invention as were discussed in the above rejection based thereon.
Regarding claim 10, as noted previously, KR ‘292 depicts four tool spindles 51 in Figure 1, for example.  The right- and left-handed tools taught by Daniels attached to two of those spindles (discussed above re claim 1) constitute the previously-recited so-called “saw blades”, as described previously.  Note that a tool 22 taught by KR ‘292 and attached to a further (i.e., third) one of the four tool spindles 51 can be considered the claimed “edging assembly”, as discussed above with respect to claims 6-7.  Additionally, the milling tool 22 attached to the fourth one of the tool spindles 51 can be considered the claimed “reveal assembly”.  Note also that a tool 22 taught by KR ‘292 and attached to a further one of the four tool spindles 51 can be considered the claimed “reveal assembly”, as presently claimed.  For example, the milling tool 22 is capable of being used to as to machine or “reveal” a shape or the like in or on a workpiece.  
It is noted that all of the tool spindles 51 of KR ‘292, and thus, the aforedescribed “edging assembly” and “reveal assembly”, are vertically movable (along at least rail r5) in the z-axis direction, as discussed above re claim 1.  As shown in Figures 1, 2, and 8, for example, the drive arrangement for moving the spindles 51 in the vertical direction along or parallel to rail r5 (labeled above in the rejection of claim 1) includes four motors “m” (labeled as m1, m2, m3, m4, in the annotated reproductions of Figures 1, 2, and 8 of KR ‘292 below).  See also paragraph 0028, for example, as well as paragraphs 0038 and 0042 and Figures 7, 9, and 10.  
[AltContent: textbox (m1)][AltContent: connector][AltContent: textbox (m2)][AltContent: connector][AltContent: textbox (m3)][AltContent: connector][AltContent: textbox (m4)][AltContent: connector][AltContent: connector]
    PNG
    media_image7.png
    370
    344
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    279
    284
    media_image8.png
    Greyscale

[AltContent: textbox (m4)][AltContent: connector][AltContent: textbox (m3)][AltContent: connector][AltContent: textbox (m2)][AltContent: connector][AltContent: textbox (m1)][AltContent: connector]
    PNG
    media_image9.png
    225
    403
    media_image9.png
    Greyscale



	However, KR ‘292 (in view of Daniels) is silent as to whether the spindles 51 (and thus the edging and reveal assemblies attached thereto) are moveable “independently” in the z-axis (vertical direction).  
	However, attention is directed to KR ‘202.  KR ‘202 teaches a multi-axis gantry-style (Figure 1) machining center 1 having a plurality of vertical tool spindles 111, 112, and 116 (see Figures 1-2 and 7-8, for example, as well as paragraph 0018, for example).  The tool spindles 111, 112, and 116 are (among other movements) movable in the vertical direction (labeled in Figure 2 as Z), and in particular, are independently movable in the vertical direction (as can be seen by comparing Figures 7, 8, and 9; see also at least paragraphs 0045 and 0013).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the tool spindles 51 taught by KR ‘292 (in combination with Daniels) be independently movable in the vertical Z-axis direction, as taught by KR ‘202, for the purpose of expanding the flexibilities of KR ‘292’s machining center, i.e., by allowing the tools to operate at different heights and/or carry out different machining steps at the same time on a workpiece of, for example, complex shape, and/or for the purpose of allowing fine error correction, thus increasing machining precision (which is a benefit of the independent movement that is taught by KR ‘202; see paragraph 0013).  Resultantly, the aforedescribed “edging assembly” and “reveal assembly” are “movable independently” of one another “in the z axis”, as set forth in claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
December 1, 2022